    Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 1 of 13




       AFFIDAVIT OF FBI SPECIAL AGENT LAURA SMITH IN SUPPORT OF
                       APPLICATIONS FOR SEIZURE WARRANTS

       I, Laura Smith, state:

                     INTRODUCTION AND AGENT BACKGROUND


       1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI") assigned to

the Boston, Massachusetts Field Office. Since joining the FBI in 2010 1 have been assigned to

complex financial investigations as a forensic accountant and I am currently on a squad that

investigates economic crimes, including various forms of corporate fraud and securities fraud. As

a federal agent, I am authorized to investigate violations of United States law and to execute

warrants issued under the authority of the United States. I hold a Bachelor's degree in Criminal

Justice-Economic Crimes Investigation and a Master's degree in Accounting.

       2.      1makethis affidavit insupportof applications for seizurewarrants forthe following

accounts:


               a.      All funds on deposit up to $140,000 in Bank of America account number
                                 4999, held in the name ofDonna C. Heinel and|||||mi|||;
               b.      All funds on deposit up to $100,000 in City National Bank account number
                      ^|8419, held in the name ofJorge Salcedo and ||||H|||||H^^|;
               c.      All funds on deposit up to $50,000 in Wells Fargo bank account number
                      1^^15954, held in the name ofBill Ferguson Volleyball Camps LLC;
               d.      All funds on deposit up to $1,138,500 in PNC Bank account number
                      H^^|-6522, held in the name ofGordon M. Ernst and^^^^^^|;
               e.      All funds on deposit up to $289,963.78 in PNC Bank account number
                      ^^^|-6905, held inthe name ofGordon M. Ernst and||^^^|^|;
               f.      All funds on deposit up to $650,000 in Merrill Lynch bank account number
                      ^^|8442, held in the name ofl^Hm and Gordon Ernst JTWROS;
               g.      All funds on deposit in Vanguard SEP IRA account number |          19912,
                       held in the name of Gordon M. Ernst;
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 2 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 3 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 4 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 5 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 6 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 7 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 8 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 9 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 10 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 11 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 12 of 13
Case 1:19-mj-06101-MPK Document 8-1 Filed 03/26/19 Page 13 of 13
